DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,269,446 to Biehn in view of DE 4241670 to Splithoff, US Published Application 2007/0216154 to Casagrande and US Patent 5,423,566 to Warrington.
Regarding claim 2, Biehn discloses a carrier system for a vehicle, comprising: a frame (50) having inner and outer surfaces (inner and outer surfaces of base portion of 50); one or more mounts (skewer portion of 50 – Fig. 6) attached to the frame, each mount being shaped and sized to detachably mate and secure a recreational article (bicycle - Fig. 6); wherein each of the one or more mounts comprises a skewer assembly for detachable mating with a bicycle fork (Fig. 6).  Biehn fails to disclose the shape of the frame and vacuum devices.  However, Splithoff discloses a support for carrying an item on a vehicle including a frame (12 – Fig. 1) and at least three vacuum devices (29 – Fig. 1) attached to the inner surface of the frame (Fig. 1), each having a pad shaped and sized to detachably seat with the vehicle to form a vacuum cavity (Fig. 1), and wherein the frame is substantially T-shaped (Fig. 1) and has a first linear bar (horizontal bar in Fig. 1) with two ends, and a second linear bar (vertical bar in Fig. 1) extending transversally from the first linear bar, with one end, wherein a vacuum device of the at least three vacuum devices is attached to each end of the ends of the first and second linear bars (Fig. 1).  It would have been obvious to one of ordinary skill to have used Splithoff’s frame shape and vacuum devices to support the skewer in the combination because doing so only involves a simple substitution of one known, equivalent frame and attachment element for another to obtain predictable results.  The combination fails to disclose the vacuum devices being removably attached to the frame.  However, Casagrande discloses a removable attachment between a vacuum device and a frame (see Fig. 14, via screws 220).  It would have been obvious to one of ordinary skill to have made the connection between the vacuum devices and the frame releasable to allow for replacement of individual vacuum devices as needed.  The combination fails to disclose the vacuum devices having a plunger or indicator.  However, Casagrande discloses a carrier for attaching to a vehicle (para. 0003) using only strong vacuum devices that have a plunger (132) attached to the pad (110) and in fluid communication with the vacuum cavity, and an indicator (136) positioned on the plunger to indicate the level of vacuum pressure within the vacuum cavity.  It would have been obvious to one of ordinary skill to have used Casagrande’s vacuum devices in the combination because doing so only involves a simple substitution of one known, equivalent securing element (strong vacuum devices) for another (magnet vacuum devices) to obtain predictable results.  Further, using Casagrande’s vacuum devices would ensure that a sufficiently strong vacuum force is created and maintained within the device via the indicators.  In the combination, securement of the recreational article to the vehicle consists essentially of the action of the at least three vacuum devices (Casagrande) removably attached to the inner surface of the frame, each having a pad (110 – Casagrande) shaped and sized to detachably seat with the vehicle to form a vacuum cavity (Casagrande), a plunger (132 – Casagrande) attached to the pad and in fluid communication with the vacuum cavity, and an indicator (136 – Casagrande) positioned on the plunger to indicate the level of vacuum pressure within the vacuum cavity.  The combination fails to disclose the second linear bar being longer than the first linear bar.  However, Warrington discloses a support frame having a vertical leg (Fig. 4 - vertical portion of 60) that is longer than the horizontal leg (Fig. 4 - horizontal portion of 60).  It would have been obvious to one of ordinary skill to have made the vertical leg longer than the horizontal leg in the combination because the modification only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, lengthening the vertical leg would make the frame more stable.
Regarding claim 3, the combination from claim 2 discloses wherein the second linear bar forms an angle of substantially 10 degrees relative to a perpendicular to the first linear bar (if “substantially T-shaped” covers an offset of 10 degrees (see claims 2-3), then “substantially 10 degrees” would cover a perpendicular t-shaped configuration, as shown in Splithoff).
Regarding claim 7, the combination from claim 2 discloses wherein each skewer assembly has a longitudinal axis that is substantially perpendicular to a vertical axis of the T-shaped frame (with the T-shaped frame oriented as shown in Fig. 1 (Splithoff) and positioned on the rear of the vehicle in Beihn, the skewer would be perpendicular to a vertical axis).  Alternatively, it would have also been obvious to orient the second bar downward because the modification only involves choosing from a finite number of predictable orientations for the frame.  In this orientation, the skewer would also be perpendicular to a vertical axis.
Regarding claim 9, the combination from claim 2 discloses wherein each skewer assembly has a longitudinal axis that is substantially parallel to a main direction of the first linear bar (with the T-shaped frame oriented as shown in Fig. 1 (Splithoff)), the skewer would be parallel to the first linear bar).  Alternatively, it would have also been obvious to orient the second bar downward because the modification only involves choosing from a finite number of predictable orientations for the frame.  In this orientation, the skewer would also be parallel to the first linear bar.
Allowable Subject Matter
Claims 1, 6 and 8 are allowed.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered.
As to applicant’s argument regarding claim 1, the argument is persuasive and this claim is allowed.
As to applicant’s argument that the prior art fails to disclose the new language in claim 2 (page 13), see the new rejection based in part on Warrington.  As to applicant’ argument that Splithoff would not require a longer vertical leg (page 13), the rejection notes that it would have been obvious to lengthen the vertical leg both as a size variation and because it would make the frame more stable.
As to applicant’s argument regarding claim 7 (page 14), as noted in the rejection, the skewer would be perpendicular to a vertical axis of the frame with the frame in either the orientation shown in Fig. 1 (Splithoff) or with the vertical leg oriented downward.
As to applicant’s argument regarding claim 9 (page 15), as noted in the rejection, the skewer would be parallel to the first linear bar with the frame in either the orientation shown in Fig. 1 (Splithoff) or with the vertical leg oriented downward.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734